REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior art alone or in combination disclose wherein a swivel block fits completely flush against an edge of a component e.g. plate, post, and ring, of an external bone fixation device such that a swivel hinge body is prevented from deflecting from an angle formed by a wire and the edge when a tensioning mechanism applies tension to the wire. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday to Friday (8am to 5pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Diana Jones/Examiner, Art Unit 3775                                                                                                                                                                                                        
/ZADE COLEY/Primary Examiner, Art Unit 3775